Citation Nr: 1706256	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right shoulder prior to August 10, 2011, and to a disability rating in excess of 20 percent from August 10, 2011, forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that awarded service connection for degenerative changes of the right shoulder, acromioclavicular (AC) and glenohumeral joints, and assigned an initial 10 percent rating, effective February 6, 2008.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board remanded this matter for further development.  

In March 2016, the RO assigned an increased, 20 percent rating for the Veteran's right shoulder disorder, effective August 10, 2011.  The issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased rating for his right shoulder disorder, since the Veteran has asserted unemployability due to this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran, by and through his representative, submitted a September 2016 statement requesting a hearing before the Board.  Therefore, this case is being remanded to arrange for a new hearing, in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing at the RO before a Veterans Law Judge of the Board, either in-person or by videoconference.  See VA Form 646, dated September 27, 2016.  Proper notice of the date, time, and location of the hearing must be provided to the Veteran and his representative.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




